Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 09/28/2020 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 16-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (hereinafter Peterson) (US 2014/0302415 A1) in view of Xu et al (hereinafter Xu) (US 2012/0112684 A1).
As to claims 1 and 18-19, Peterson discloses a vehicle (Fig 5) comprising a fuel cell (Fig 5, 512), the vehicle comprising: 
a battery (Fig 3, 44); 
a cell stack (Fig 3, 12) comprising a plurality of unit cells stacked on one another; 
a boost converter (Fig 3, 52) configured to bypass a stack voltage output from the cell stack, or to convert a level of the stack voltage and output the bypassed or converted stack voltage as a first voltage in response to a first control signal, the boost converter having first rated power (see parag [0033]); 

a buck converter (Fig 3, 54) configured to convert a level of the first voltage and output the converted first voltage to the battery as a second voltage in response to a second control signal, the buck converter having second rated power lower than the first rated power of the boost converter (buck converter will have rated power lower then boost converter); and 
a controller (Fig 3, 32) configured to inspect a level of a voltage charged in the battery and to generate the first control signal, the second control signal, the first switching signal, and the second switching signal in response to a result of inspecting the level of the voltage charged in the battery (see parag [0034]).
Peterson does not disclose a second switching unit configured to be switched in response to a second switching signal to form a bypass path to supply the second voltage to the battery.
However, Xu discloses a second switching unit (Fig 1, K1) configured to be switched in response to a second switching signal to form a bypass path to supply the second voltage to the battery (Fig 1, the starting battery 7). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Peterson to include the second switching unit as taught by Xu in order to control the power provide the buck converter effectively.
As to claim 5, the combination of Peterson and Xu discloses the vehicle of claim 1, wherein the second switching unit (Xu, Fig 1, K1) is disposed between the boost converter (Xu, Fig 1, 3) and the buck converter (Xu, Fig 1, 2).
As to claim 6, the combination of Peterson and Xu discloses the vehicle of claim 1, wherein the second switching unit (Xu, Fig 1, K1) is disposed between the buck converter (Xu, Fig 1, 2) and the battery (Xu, Fig 1, 1).
As to claim 7, the combination of Peterson and Xu discloses the vehicle of claim 1, wherein the controller (Xu, Fig 1, 5) generates the first switching signal and the second switching signal such that the first switching unit and the second switching unit are alternately switched (Xu, the control 5 will generate signals to control K1 and K2).
As to claim 16, the combination of Peterson and Xu discloses the vehicle of claim 1, further comprising: 
a load stage (Xu, Fig 1, 8) connected to the main path and configured to receive the first voltage or to receive the voltage charged in the battery.
As to claim 17, the combination of Peterson and Xu discloses the vehicle of claim 16, wherein the load stage comprises: 
an inverter (implicit) connected to an input terminal of a positive-electrode side of the battery and an input terminal of a negative-electrode side of the battery, the inverter being configured to convert the first voltage supplied thereto in a direct current form into an alternating-current- type first voltage or to convert the voltage charged in the battery in a direct current form into an alternating-current- type second voltage (the inverter is needed to convert DC power from the power source or the battery in AC power to provide to the motor); and 
a motor (Xu, Fig 1, 8, parag [0036]) configured to be driven in response to the alternating-current-type first voltage or the alternating- current-type second voltage.
Allowable Subject Matter
Claims 2-4 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0026463 A1; US 2003/0234634 A1.
The two references above are relevant prior arts because they both disclose a fuel cell of a vehicle that use boost and buck converters to provide power to the load/battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 21, 2022